Exhibit 10.30

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

AMENDMENT NO. 4

 

This Amendment No. 4 (this “Amendment”) to the Collaboration and License
Agreements effective October 29, 1998 between the parties hereto, as amended
previously (the “Agreements”), is effective as of May 29, 2003 (the “Effective
Date”) and by agreement of the parties as of the Effective Date amends the
Agreements as follows:

 

1.                                       All capitalized terms herein shall have
the same meaning as in the Agreements.

 

2.                                       Section 5.2.4 of the Agreements is
hereby amended by adding to the end of such Section the following:

 

“Pharmacopeia agrees that, notwithstanding its right under the first sentence of
this Section 5.2.4 to remove FTEs from the Collaboration beginning *, it shall
not exercise such right prior to *. As a result, the parties agree that
Pharmacopeia shall continue to provide, and Schering and SPL shall continue to
fund, *. In consideration of Pharmacopeia’s agreement set forth in the preceding
two sentences, *”

 

3.                                       The remaining terms of the Agreements,
except to the extent modified by the terms of this Amendment, by the agreement
letter dated March 29, 1999, by Amendment No. 1 effective April 15, 1999,
Amendment No. 2 effective October 1, 1999 and Amendment No. 3 effective April
17, 2003, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized representatives and delivered in triplicate
originals on the Effective Date.

 

SCHERING CORPORATION

 

PHARMACOPEIA, INC.

By:

/s/ David Poorvin

 

 

By:

/s/ Stephen A. Spearman

 

 

DAVID POORVIN, PH.D.

 

 

STEPHEN A. SPEARMAN, PH.D.

 

Vice President

 

 

Executive Vice President and

SCHERING-PLOUGH, LTD.

 

 

Chief Operating Officer

By:

/s/ David Poorvin

 

 

 

 

DAVID POORVIN, PH.D.

 

 

Prokurist

 

 

 

--------------------------------------------------------------------------------